      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

ROY HARNESS, ET AL.                                                         PLAINTIFFS

VS.                                         CIVIL ACTION NO. 3:17cv791-DPJ-FKB

DELBERT HOSEMANN, SECRETARY OF
STATE OF MISSISSIPPI                                                       DEFENDANT

                                  consolidated with

DENNIS HOPKINS, ET AL.                                                      PLAINTIFFS

VS.

SECRETARY OF STATE DELBERT
HOSEMANN, in his official capacity           DEFENDANT
_______________________________________________________

 SECRETARY HOSEMANN’S REBUTTAL SUPPORTING HIS MOTION FOR
  SUMMARY JUDGMENT AS TO THE HARNESS PLAINTIFFS’ LAWSUIT
_______________________________________________________

       Secretary of State Hosemann’s initial summary judgment brief [Dkt. 64],

supporting evidence [Dkt. 63-1 & 63-2], and response brief opposing plaintiffs’ cross-

motion [Dkt. 84] establish all the reasons the Court should dismiss the Harness lawsuit.

This rebuttal deals with the few things in plaintiffs’ opposition to the Secretary’s motion

[Dkt. 82] that warrant further response.

                                 REPLY ARGUMENT

       Lack of Standing and Eleventh Amendment Immunity. Secretary

Hosemann is not a viable target just because this case involves voting. As plaintiffs’

response mentions, the Secretary of State’s Office maintains the Statewide Elections

Management System (SEMS) which contains information county officials may access

regarding “convictions for disenfranchising crimes,” and the Secretary of State’s Office
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 2 of 8



“is responsible for training local election officials” how to use SEMS. [Dkt. 82 at 3].

However, SEMS does not create plaintiffs’ Article III standing or a viable path around

the Secretary’s Eleventh Amendment immunity.

       SEMS (or no SEMS), Secretary Hosemann lacks any duty or authority to

supervise any county election officials. [Dkt. 63-1, No.6:19-20].1 With or without SEMS

(or SEMS training), county officials must keep their own “full and complete list, in

alphabetical order, of persons convicted of voter fraud or of any crime listed in Section

241,” Miss. Code Ann. § 23-15-151, and are solely responsible for voter registration and

maintenance. [Dkt. 63-1, Nos. 7:25; 11]. Secretary Hosemann cannot register plaintiffs

to vote, prevent them from registering, or command local officials to do those things.

Plaintiffs’ alleged injuries are connected to their felony convictions, but disconnected

from the Secretary’s actions or inactions. They cannot sue him here.

       Nothing in Campaign for Southern Equality v. DHS, 175 F.Supp.3d 691

(S.D. Miss. 2016), or authorities it relied on, compel a different conclusion. Unlike in

the Campaign, plaintiffs here lack an alleged “injury produced by determinative or

coercive effect upon the action of someone else” attributable to Secretary Hosemann.

175 F.Supp.3d at 707 (internal citations omitted). Dissimilar from the defendant Texas

agency in Ivy v. Williams, 781 F.3d 250, 253 (5th Cir. 2015), Secretary Hosemann

cannot deny drivers’ education licenses (or do anything) to local officials who comply, or

fail to comply, with state or federal law. Whether it be a lack of traceability,

redressability, or “some enforcement connection,” each shows plaintiffs’ claims against

       1
          Citations to Secretary Hosemann’s previously filed Itemization of Undisputed Material
Facts and Supporting Evidence, and its attached consecutively paginated record, in this brief
follow this format: [(docket entry number(s)), No. (itemized fact number(s)):(record page
number(s))].

                                              -2-
       Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 3 of 8



the Secretary fail under Article III and the Eleventh Amendment.2

       Plaintiffs’ Counter-factual “Entire List” Argument. Plaintiffs Harness

and Karriem’s respective forgery and embezzlement of public funds convictions render

them ineligible to vote. [Dkt. 63-1, Nos. 1-2:3-4, 13]. As Secretary Hosemann already

established, the threshold component of plaintiffs’ merits argument fails, i.e., that race

discrimination motivated the 1890 framers to include bribery, perjury, forgery, and

embezzlement in their version of Section 241. [Dkt. 64 at 12-16]. Plaintiffs counter that

Secretary Hosemann has “no expert opinion or historical evidence” to back-up his

argument. [Dkt. 82 at 12]. That’s entirely inaccurate.

       With respect to “expert opinion,” it takes no academic to establish what

constitutions, laws, and judicial opinions mean. As far as “historical evidence” goes,

Mississippi Constitutions, constitutional amendments, felon disenfranchisement laws,

and the Ratliff decision are evidence. That evidence is before the Court.

       Under the 1817, 1832, and 1868 Mississippi Constitutions, the State’s criminal

disenfranchisement policy was persons “convicted of bribery, perjury, forgery, or other

high crimes or misdemeanors” could not vote. [Dkt. 63-1, Nos. 15, 18:121, 23:148]. Race

played no role in that long-standing policy.3 There is no proof, aside from historical


       2
          In addition to their own arguments, plaintiffs adopt the Hopkins plaintiffs’ standing
arguments regarding their Eighth and Fourteenth Amendment challenges to Section 241.
Secretary Hosemann, in turn, adopts here his overlapping standing and Eleventh Amendment
arguments in his summary judgment briefing on the Hopkins claims, and notes the Harness
plaintiffs have not challenged Section 253—which requires independent standing and Eleventh
Amendment analyses from all the plaintiffs’ various Section 241 claims.
       3
          Because only twenty-one year old white males could vote before the Civil War, the
State’s antebellum disenfranchisement laws obviously did not target African-Americans.
Further, even plaintiffs’ historian apparently agrees race did not motivate the 1868
constitutional delegates’ list of disenfranchising crimes. In 1868, and the following twenty
years, according to Professor Luckett, a “bi-racial coalition had ruled” Mississippi “and African

                                               -3-
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 4 of 8



speculation, that race motivated the 1890 framers to retain their predecessors’

disenfranchising crimes of dishonesty. Meanwhile, Ratliff v. Beale, 20 So. 865 (Miss.

1896), which is plaintiffs and their historian’s only original source evidence, points in

the opposite direction.

       Ratliff said nothing about bribery, perjury, forgery, or the related embezzlement

crime of dishonesty. Instead, the decision cast the 1890 framers’ under-inclusion of four

specific crimes as racially motivated: “Burglary, theft, arson, and obtaining money under

false pretenses were declared to be disqualifications, while murder and robbery and

other crimes in which violence was the principal ingredient were not.” 20 So. at 868.

Ratliff did not, as plaintiffs now conveniently contend, “simply” utilize “four examples.”

[Dkt. 82 at 12 n.5]. Considered in light of every prior Mississippi Constitution and law,

Ratliff fails to prove race discrimination motivated the 1890 framers’ “entire list.”

These particular plaintiffs’ claims, stemming from their convictions for forgery and

embezzlement of public funds, lack merit.

       Plaintiffs’ Rehashed Cotton v. Fordice Arguments. Six pages of plaintiffs’

response argues, once again, that the Fifth Circuit wrongly decided Cotton v. Fordice,

157 F.3d 388 (5th Cir. 1998). [Dkt. 82 at 13-19]. Secretary Hosemann already refuted

that argument. [Dkt. 64 at 16-24]. The Secretary also fully explained why the

redistricting remedy analyses in Abbott v. Perez, 138 S.Ct. 2305 (2018) and Kirksey

v. Hinds County Board of Supervisors, 554 F.2d 139 (5th Cir. 1977) do not

improve plaintiffs’ argument one bit. [Dkt. 84 at 4-15].



Americans, who made up a majority of the population, played a sizeable role.” [Dkt. 74-2 at 1].
Professor Luckett does not argue that race discrimination motivated the then-ruling bi-racial
coalition’s criminal disenfranchisement enactments.

                                              -4-
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 5 of 8



       Only one more thing about Cotton requires emphasis. Because Cotton was not

wrongly decided, to establish that present day Section 241 is unconstitutional, plaintiffs

must prove discriminatory intent motivated the State to adopt Section 241’s 1950 and

1968 amendments. Cotton, 157 F.3d at 392. Secretary Hosemann’s summary

judgment motion includes detailed evidence showing the lack of discriminatory intent

behind the enactments. [See Dkt. 64 at 19-24]. Apart from restating historical

generalizations about the 1950s and 60s in their amended complaint, plaintiffs’

response gives up on that issue. Not only was Cotton correctly decided, on the

summary judgment record here, plaintiffs have failed to prove discriminatory intent

motivated Section 241’s 1950 and 1968 enactments. That failure, not just Cotton itself,

is one reason why their case should be dismissed.

       Disparate Impact Flaws. Like their anti-Cotton arguments, Secretary

Hosemann already rebutted plaintiffs’ disparate impact contentions. [Dkt. 64 at 15, 21;

84 at 18-23]. One additional point is notable. Plaintiffs insist that proving past and

present disparate impact is not an element of Hunter’s analysis. [Dkt. 82 at 7].

Assuming plaintiffs are somehow correct, in any race-based challenge to a facially

neutral law, impact proof still bears on the issue of discriminatory intent.

See Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S.

252, 266 (1977). Plaintiffs here must prove the State enacted its 1950 and 1968

amendments to Section 241 with discriminatory intent. They made that accusation.

[Dkt. 19 at 14; 75 at 16]. Secretary Hosemann rebutted their allegation, and submitted

contrary impact proof. [Dkt. 64 at 21]. Meanwhile, the Court has no proof from

plaintiffs even suggesting Mississippi’s felon disenfranchisement laws had any disparate


                                            -5-
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 6 of 8



impact around 1950 or 1968. Even if simply an evidentiary factor, that impact proof

deficiency is yet another strike against plaintiffs’ lawsuit.

       Mississippi’s 1986 Legislative Actions Cannot be Ignored. Last, but not

least, even wrongfully assuming plaintiffs could prove that race motivated the State to

enact present day Section 241, as amended in 1950 and 1968, that only means Secretary

Hosemann must “‘demonstrate that the law would have been enacted without this

factor.’” Cotton, 157 F.3d at 391 (quoting Hunter v. Underwood, 471 U.S. 222, 228

(1985)). Present day Section 241 obviously “would have been enacted” absent racial

motivation—the State effectively enacted its current felon disenfranchisement scheme

absent racial motivation. In 1986, following an extensive examination of the State’s

election laws, including the consideration of several options regarding felon

disenfranchisement, the Mississippi Legislature changed the State’s statutory felon

disenfranchisement statutes and adopted the present day version of Section 241’s

disenfranchising crimes as the State’s current felon disenfranchisement law, by a near-

unanimous vote, over all other proposed options. [Dkt. 64 at 24-28].

       Plaintiffs respond with no facts. And, to their credit, they do not argue the 1986

Legislature’s actions were motivated by race. Instead, they say the State’s 1986

legislative actions should be ignored because “the status quo remains in place.” [Dkt. 82

at 22]. That mistakenly distorts Secretary Hosemann’s burden. The Secretary is not

required to prove a radical departure from “the status quo.” The test is whether the

State’s current, facially neutral, felon disenfranchisement scheme “would have been

enacted” without impermissible racial motivation. Hunter, 471 U.S. at 228; see also

Johnson v. Governor of the State of Florida, 405 F.3d 1214, 1223-27 (11th Cir.


                                              -6-
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 7 of 8



2005) (en banc), cert. denied, 546 U.S. 1015. The only facts before the Court prove it

was. Setting everything else aside, even if plaintiffs’ case somehow falls all the way

through to Hunter’s last inquiry, Secretary Hosemann is still entitled to summary

judgment.

                                     CONCLUSION

       For the reasons above, and in Secretary Hosemann’s opening brief and opposition

to plaintiffs’ cross-motion, the Court should enter summary judgment for Secretary

Hosemann and dismiss plaintiffs’ case.

       THIS the 8th day of November, 2018.

                                          Respectfully submitted,

                                          DELBERT HOSEMANN,
                                          SECRETARY OF STATE OF MISSISSIPPI

                                   BY:    JIM HOOD, ATTORNEY GENERAL

                                   By:    S/Justin L. Matheny
                                          Justin L. Matheny (Bar No. 100754)
                                          Krissy C. Nobile (Bar No. 103577)
                                          Office of the Attorney General
                                          P.O. Box 220
                                          Jackson, MS 39205
                                          Telephone: (601) 359-3680
                                          Facsimile: (601) 359-2003
                                          jmath@ago.state.ms.us
                                          knobi@ago.state.ms.us

                                          Counsel for Defendant Delbert Hosemann,
                                          Secretary of State of Mississippi




                                            -7-
      Case 3:17-cv-00791-DPJ-FKB Document 88 Filed 11/08/18 Page 8 of 8



                            CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document has been electronically filed via the
Court’s ECF system and thereby served on all counsel of record who have entered their
appearance in this action to date.

       THIS the 8th day of November, 2018.

                                          S/Justin L. Matheny
                                          Justin L. Matheny




                                            -8-
